Citation Nr: 0611915	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  92-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-operative deviated nasal septum.

2.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a head injury.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) issued since September 
1990.  The case was previously before the Board on multiple 
occasions, and was appealed to the United States Court of 
Appeals for Veterans Claims (Court).


REMAND

The case was most recently before the Board in July 2003, at 
which time the Board remanded the case for additional 
development.  On completion of that development, and return 
of the case to the Board, the veteran's representative 
requested that he be provided a videoconference hearing.  For 
that reason the appeal is again remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, in order 
for the veteran to be provided the requested hearing.

Accordingly, the case is remanded for the following action:

Schedule a videoconference hearing for 
the veteran before a Veterans Law Judge.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


